Citation Nr: 0509129	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) resulting from 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  In 
view of the Board's decision to allow the veteran's appeal in 
full, there is no need to discuss VA's compliance with the 
VCAA.  


Criteria/Analysis.  VA regulations provide that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability is ratable at 60 percent or more, and that if 
there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent. In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit. 38 C.F.R. § 
4.19 (2004).

The veteran filed his initial claim for service connection 
for PTSD in April 1998.  By rating action in August 1998 
service connection was granted and a 30 percent rating was 
assigned.  

In October 1999 the veteran filed a claim for an increase in 
his PTSD rating.  By rating action in June 2000 the RO 
increased the rating for PTSD from 30 percent to a 70 percent 
effective from August 1999.  By a rating decision of July 
2003, service connection was granted for diabetes mellitus, 
type II, and a 20 percent rating was assigned for diabetes 
effective April 24, 2003.

The veteran filed a claim for a total disability rating in 
October 2001.  He reported that he last worked full time in 
December 1998 as a fork lift operator and that he had worked 
at this job from 1971 to 1998.  He only had a 7th grade 
education.  In support of his claim, he provided a copy of an 
evaluation prepared by a VA vocational rehabilitation 
counselor in September 2000 which reflects that achievement 
of employment was not reasonably feasible.  In addition to 
the veteran's PTSD, the veteran had a back disability.

In a July 2001 decision, an Administrative Law Judge (ALJ) 
for the Social Security Administration (SSA) held that the 
veteran had the following severe impairments:  back injuries 
with two failed back surgeries; hypertension; PTSD, and 
hearing problems.  The ALJ held that the veteran was disabled 
for SSA purposes since December 1998.

The report of a PTSD examination conducted in April 2003 
reflects that the examiner diagnosed severe, chronic PTSD; 
depressive disorder secondary to PTSD; hypertension; diabetes 
mellitus; and, reflux disease.  A GAF of 45 to 48 was 
assigned.  The examiner opined that:

Based on veteran's clinical presentation 
and review of the available background 
information, he continues to meet the 
criteria of PTSD with secondary 
depression.  He does continue to have 
serious and major impairment in areas of 
social and industrial as well as 
interpersonal functioning.  He at this 
time, is not capable of obtaining or 
maintaining any gainful employment due to 
the severity and chronicity of his 
problems.

The veteran's service-connected disabilities include PTSD, 
rated as 70 percent disabling, and diabetes mellitus, rated 
as 20 percent disabling.  As such, the schedular criteria for 
consideration of a total rating based on unemployability set 
forth at 38 C.F.R. § 4.16(a) are met.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage." See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran worked as a fork lift operator for about 30 years 
until his back disability precluded continuation of this 
employment.  Even when the record clearly establishes that 
the veteran originally became unemployable and remains 
unemployable due to a nonservice-connected disabilities and 
his age, VA must determine if his service-connected 
disabilities, individually or in combination, would now 
produce unemployability.  Pratt v. Derwinski, 3 Vet. App. 269 
(1992).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Hersey v. Derwinski, 2 
Vet. App. 91 (1996).  The Board's task is to determine 
whether there are circumstances in this case apart from the 
nonservice-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.

After a review of the entire record, it is the opinion of the 
Board that the impairment associated with the veteran's 
service-connected PTSD and diabetes mellitus preclude more 
than marginal employment.  To this end, the Board is 
persuaded by a review of the medical evidence.  The Board 
places significant probative value on the April 2003 VA PTSD 
examination, which specifically addressed the issue of the 
veteran's employment.  After a mental status examination, the 
examiner concluded that the veteran, "at this time, is not 
capable of obtaining or maintaining any gainful employment 
due to the severity and chronicity of his problems."

As such, the Board finds that his service-connected 
disabilities more likely than not render him unemployable.  
That is to say, the nature and extent of his service-
connected disabilities are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment regardless of his non-
service-connected disabilities.  Accordingly, with resolution 
of reasonable doubt in the veteran's favor, a TDIU rating is 
warranted.


ORDER

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


